Citation Nr: 1308676	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle condition, to include as secondary to the service-connected right ankle tendonitis with limitation of motion disability.  

2.  Entitlement to a disability rating in excess of 10 percent for right ankle tendonitis with limitation of motion. 

3.  Entitlement to service connection for a left foot condition, to include as secondary to the service-connected right ankle tendonitis with limitation of motion disability.  

4.  Entitlement to a disability rating in excess of 10 percent for left shoulder myositis prior to February 10, 2011, and in excess of 20 percent since February 10, 2011.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In a June 2006 rating decision, the Muskogee, Oklahoma RO denied claims for increased ratings for myositis of the left shoulder, tendonitis of the right ankle, and a TDIU.  In a February 2008 rating decision, the Hartford, Connecticut RO denied claims for service connection for gastroesophageal reflux disease (GERD), and a left ankle/foot condition.  

In August 2007, a hearing was held before a Decision Review Officer (DRO).  Also, in November 2010 the Veteran testified during a hearing before the undersigned, Chief Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C. Transcripts of both proceedings are of record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has either identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

This case was previously before the Board in January 2011.  In that decision, the Board remanded the issues for additional development, to include a VA examination, and to obtain VA outpatient treatment records.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board finds that additional development is necessary prior to review in several of the claims.    

In a May 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected left shoulder from 10 percent to 20 percent disabling, effective February 10, 2011.  As the rating for the left shoulder is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In the aforementioned May 2012 rating decision, the RO granted service connection for GERD, and assigned a 10 percent disability rating effective August 7, 2007.  The Veteran has not appealed from the initial rating or effective date, and hence this claim has been resolved.  Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997).
The Veteran's claim of entitlement to service connection for a left ankle/foot condition, to include as secondary to the service-connected right ankle tendonitis with limitation of motion disability, has been adjudicated as one issue thus far.  The Board, however, finds that the claim is more appropriately addressed as two separate issues, as noted on the title page.    

The record raises the issue of entitlement to service connection for a right foot condition as secondary to the Veteran's service-connected right ankle disability.  See August 2007 hearing transcript.  This claim has not been addressed by the RO.  As such, the Board REFERS such claim to the RO for appropriate action.

The issues of entitlement to service connection for a left foot condition, entitlement to a disability rating in excess of 10 percent for left shoulder myositis prior to February 10, 2011, and in excess of 20 percent since February 10, 2011, and 
entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show a diagnosis of a left ankle condition.

2.  The Veteran's right ankle is manifested by marked limitation of ankle motion; there is no evidence of ankylosis of the right ankle or malunion of his right tibia and fibula. 






CONCLUSIONS OF LAW

1.  Service connection for a left ankle condition is not warranted.  38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for a disability rating of 20 percent, but no more, for right ankle tendonitis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the claim of entitlement to service connection for a left ankle
condition, to include as secondary to the service-connected right ankle disability, the RO provided the Veteran pre-adjudication notice by letters dated in June 2007 and November 2007.  

Regarding the Veteran's claim of entitlement to an increased disability rating for his service-connected right ankle disability, compliant notice was sent in May 2006, June 2007, and August 2008 letters, and the claim was readjudicated in a May 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA has obtained service treatment records, as well as VA outpatient treatment records, afforded the Veteran examinations, provided the Veteran an opportunity to testify before the Board and DRO, and assisted the Veteran in obtaining evidence.  

To the extent that the Veteran argues that there are missing VA outpatient records demonstrating treatment of his right and left ankles, the RO made several attempts to locate records from Bonham VA Medical Center (VAMC) in North Texas, dated in 1997 through 2000.  While records from such facility dated in October 2001 to January 2002 were associated with the claims file, those dated in 1997 through 2000 were not located.  As such, the Veteran was notified of this fact in August 2011, and the RO made a formal finding of unavailability of such records in September 2011.  Accordingly, the RO has fulfilled its duty to assist.  See 38 C.F.R. § 3.159(c)(2).  

Based on the foregoing, all known and available records relevant to the issues decided below have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on these claims at this time.

 Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  


Service Connection - Left Ankle

The Veteran contends that his left ankle condition is related to his service, and in the alternative, due to his service-connected right ankle disability.  

The Veteran's service treatment records, including the report of his October 1994 induction physical examination, and the report of his June 1997 separation physical examination are negative for complaints or treatment for left ankle symptoms or a diagnosis of a left ankle condition.  

Post-service treatment records include the report of a May 2006 fee-based examination, which is negative for complaints or a diagnosis of a left ankle condition.

A VA outpatient treatment record dated in February 2007 notes the Veteran had left ankle pain without a history of a fracture.  The initial assessment was probable left ankle tendonitis.  

In June 2007, the Veteran underwent a magnetic resonance imaging test (MRI) of the left ankle; there was no impression or diagnosis pertaining to the left ankle.  In a subsequent September 2007 VA outpatient treatment record, the examiner indicated that the MRI of the Veteran's left ankle was essentially normal.  

A VA outpatient treatment record dated in August 2007 demonstrates a diagnosis of pes cavus deformity with rear foot varus leading to lateral left ankle instability.   

VA outpatient treatment records dated in September 2007 demonstrate the Veteran sought treatment for left ankle pain.  

In November 2010, the Veteran testified before the Board that he injured both of this ankles during service, while assigned to Guantanamo Bay, Cuba.  He asserted that on several occasions, he was "fast roping" across a ravine, however, one of those times he fell and landed in an awkward fashion.  He further asserted that, as a result of his bilateral ankle injury, he was put on light duty and told that he had bilateral ankle tendonitis.  Lastly, he asserted that he was treated for a left ankle condition at VA within the first year of separation from service.  

In February 2011, the Veteran underwent a VA examination, during which the examiner diagnosed left ankle pain, cause undetermined.  Upon extensive review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's left ankle pain was related to his service, or secondary to or aggravated by the service-connected right ankle disability.  In providing this opinion, the examiner indicated that he could not find any pathology that would account for the Veteran's symptoms.   

Upon review of the record, the Board acknowledges the Veteran's testimony that he initially injured his left ankle during service.  Specifically, the Veteran reported that while in service, he was "fast roping" across a ravine, however, one of those times he fell and landed in an awkward fashion.  He further asserted that as a result of his bilateral ankle injury, he was put on light duty, and told that he had bilateral ankle tendonitis.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a left ankle condition.  Although the Veteran testified that he was treated for a left ankle injury and diagnosed with tendonitis in service, his service treatment records, including the report of his induction and separation examinations, are negative for left ankle complaints, treatment, or diagnoses.  In this regard, although the Veteran is competent to describe symptoms of left ankle pain, the determination as to the presence of tendonitis is medical in nature, that is, not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Thus, the Board finds that the Veteran's statements are not competent to establish the presence of left ankle tendonitis in service.  38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1372.

Furthermore, the evidence of record does not demonstrate a current disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the aforementioned February 2007 VA outpatient treatment record indicates an initial assessment of probable left ankle tendonitis, upon subsequent testing, namely the June 2007 MRI, the Veteran's left ankle was determined to be essentially normal.  Moreover, upon examination and extensive review of the claims file, the February 2011 VA examiner diagnosed left ankle pain, cause undetermined, and explained that he could not find any pathology that would account for the Veteran's symptoms.   

The Board acknowledges the Veteran's contentions of left ankle pain due to service, and/or his service-connected right ankle disability.  In this regard, the Board does not dispute the Veteran's report of left ankle pain.  As a layman he is competent to report the existence of symptoms ascertainable by the senses.  See Jandreau, 492 F.3d at 1377.  Pain alone, however, is not a disability for VA purposes.  Absent a competent diagnosis of an underlying left ankle disorder, service connection is not warranted for a left ankle disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, without a diagnosis of a current disability, the Veteran has failed to meet the critical first element of a service connection claim and as such, his claim for service connection for the left ankle disorder must be denied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich, 104 F.3d 1328, 1333 (1997).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).   

Increased Rating Law and Regulations

The Veteran maintains that he is entitled to a disability rating in excess of 10 percent for his service-connected right ankle tendonitis with limitation of motion disability.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Rating - Right Ankle

Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion, and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code (DC) 5024 indicates that tenosynovitis will be rated on limitation of motion of affected parts, as arthritis, degenerative.  

DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In a November 1997 rating decision, service connection was granted for right ankle tendonitis with limited range of motion and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5024-5271, effective June 7, 1997.  It was specifically noted in that rating decision that the Veteran was diagnosed with tendonitis of the right ankle during service.  It was further noted that the Veteran demonstrated limited plantar flexion on examination in August 1997.  

In an April 2002 rating decision, the RO continued the 10 percent rating for tendonitis of the right ankle with limitation of motion under 38 C.F.R. § 4.71a, DC 5024-5271.

In March 2006, the Veteran initiated a claim for an increased rating.  In the June 2006 rating decision on appeal, the RO continued the 10 percent rating for tendonitis of the right ankle with limitation of motion under 38 C.F.R. § 4.71a, DC 5024-5271.

In determining whether the next higher 20 percent rating is warranted, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

The Veteran underwent a fee-based examination in May 2006, during which he reported that he experienced constant right ankle pain for the past ten years.  He specified that his pain level was 10/10, and explained that such pain was elicited by physical activity, however relieved by rest.  He stated that his right ankle disability inhibited his ability to walk for long periods of time.  He further stated that his disability did not cause incapacitation.  He stated that his current prescription medication (Tramadol) did not relieve his pain.  

On examination, there was no evidence of deformity.  There was tenderness of the right ankle.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  Upon repetitive testing, joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, and pain had the major functional impact; however, loss of range of motion could not be provided without resorting to speculation.  X-ray findings were within normal limits.  The diagnosis was tendonitis of the right ankle.  

In August 2007, the Veteran testified before a DRO regarding his right ankle symptoms.  He asserted that he experienced swelling of the right ankle between December and April.  He stated that the swelling, at its worse point, caused him to walk on the side of his foot or not to walk at all.  He further asserted that the swelling resulted in difficulty walking and driving.      

In November 2010, the Veteran testified before the Board regarding his right ankle symptoms.  He asserted that he experienced swelling which made it difficult to put on his shoe.  He further asserted that the swelling occurred with "any" activities.  He stated that the ankle brace prescribed by a VA physician made his ankle worse.  He also stated that when he experienced right ankle flare-ups, he did as little as possible, and stayed in bed. 

The Veteran underwent a VA examination in February 2011, during which he reported that he experienced right ankle pain of varying intensity on a daily basis.  He stated that his pain was worse in cold and damp weather.  He explained, that on a good day, he was able to walk without any assistive devices; however, on a bad day he had to utilize crutches to walk.  He reported that when he had a flare-up, his range of motion markedly decreased.  He indicated that rest, as well as his prescription medication, helped to improve his pain.  He further indicated that he experienced swelling of his ankle.
On examination, there was no evidence of swelling.  There was mild tenderness to palpation along the anterolateral aspect of the right ankle.  There was no pain or instability with varus stress testing.  The Veteran's strength in ankle extension was fairly good.  On range of motion testing, active extension (dorsiflexion) was limited to a neutral position (0 degrees), and plantar flexion was from 0 to 40 degrees.  Upon repetitive testing, range of motion was not diminished.  Inversion and eversion of the hindfoot was painless.  Pronation and supination of the midfoot region, as well as motion of the toes was painless.  On light touch examination, sensation in the Veteran's feet appeared normal.  X-rays of the right ankle did not show any significant findings.  Upon review of the claims file, the examiner diagnosed right ankle pain, cause undetermined.  The examiner reported that upon repetitive testing, there was no additional limitation of motion of the joints caused by pain, weakness, excess fatigability, or incoordination. 

Given the evidence of record, specifically both the May 2006 fee-based examination and February 2011 VA examination, and considering DeLuca, the Board finds the Veteran's overall disability picture to be accurately contemplated by a 20 percent disability rating under DC 5271.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5271; see DeLuca, 8 Vet. App. 202, 206 (1995).  Range of motion on the February 2011 examination demonstrates dorsiflexion limited to a neutral position (0 degrees), and plantar flexion limited to 40 degrees.  Although the May 2006 examination reveals normal range of motion of the right ankle, the examiner opined that the Veteran's right ankle joint function was additionally limited by pain, fatigue, weakness, and lack of endurance upon repetitive use, with pain causing major functional impact.  Lastly, the Veteran has consistently reported that he experienced pain and swelling of his right ankle, which has resulted in difficulty walking and driving.  Therefore, resolving all doubt in the Veteran's favor, the exhibited functional loss more closely approximates marked limitation of motion and thus a rating of 20 percent is warranted.

The Board finds, however, that the record does not warrant assignment of a disability rating in excess of 20 percent at any time during the rating period on appeal.  The evidence does not demonstrate that the Veteran has malunion of his right tibia and fibula.  Hence, he does not warrant the next higher 30 percent rating under 38 C.F.R. § 4.71a, DC 5262.  Further, the evidence does not demonstrate that the Veteran has ankylosis of his right ankle.  As such, the Veteran does not warrant the next higher 30 percent rating under 38 C.F.R. § 4.71a, DC 5270 at any time during the rating period.        

Extraschedular Consideration

Regarding his service-connected right ankle disability, the Veteran testified that he experienced symptoms of pain and swelling, and as a result, had difficulty walking and driving.  As such, the Board will determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right ankle disability.  The discussion above reflects that the Veteran's ankle disability is primarily manifested by pain and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See DC's 5271 and 5270.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated by the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to service connection for a left ankle condition, to include as secondary to the service-connected right ankle tendonitis with limitation of motion disability, is denied.

Entitlement to a disability rating of 20 percent, but no more, for service-connected right ankle tendonitis with limitation of motion disability, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Additional development is required before the remaining issues on appeal can be adjudicated.  

The Veteran contends that his current left foot condition is related to his service, and in the alternative, that it is due to his service-connected right ankle disability.  Regarding his claimed in-service left foot injury, the Veteran reported that while serving in Guantanamo Bay, Cuba, he injured his left foot when he slid down a pole and landed too hard.  See VA outpatient treatment record dated in April 2008. 

The Veteran's service treatment records, including his October 1994 induction physical examination report, and June 1997 separation physical examination report, are negative for complaints of or treatment for left foot symptoms or a diagnosis of a left foot condition.  

Post-service VA outpatient treatment records include a January 2002 record, which notes the Veteran's complaints of left foot pain.  Records dated in 2007 through 2008 demonstrate multiple complaints of constant left foot pain, as well as a reported history of left foot tendonitis.  A May 2007 record notes an assessment of possible left foot peroneal tendonitis versus rupture.  A June 2007 report of an MRI of the left lower extremity indicates an assessment of left foot sinus tarsitis.  An August 2007 record notes a diagnosis of left foot pes cavus deformity with rear foot varus.  

Given the above, the Board finds that clarification is necessary in order to determine whether the Veteran has a current left foot condition, and if so, to identify the precise nature of that condition.  For any condition diagnosed, an opinion will also  be sought to determine whether any left foot condition diagnosed is related to or had its onset during service or is due to his service-connected right ankle disability.  A medical examination and opinion addressing these matters are necessary prior to deciding the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding his service-connected left shoulder disability, in November 2010 the Veteran testified before the Board that since May 2006, his symptoms had worsened.  Specifically, he asserted that he experienced numbness of his entire left upper extremity with simple arm movements, as well as during his sleep.  Further, when asked, the Veteran stated that he had not undergone an examination to assess the claimed neurological manifestations of his left shoulder disability.    

Subsequent to the aforementioned hearing, the Veteran underwent a VA examination in February 2011 in order to identify all manifestations involving the left shoulder and to assess the severity of his left shoulder disability; however, a neurological assessment was not accomplished.  38 C.F.R. § 4.2.  Thus, the Veteran must be afforded a VA neurological examination to assess the neurological deficits, if any, attributable to his service-connected left shoulder disability. 

Regarding the claim of entitlement to a TDIU, the Board notes that the RO, in significant part, denied the claim because the Veteran did not meet the schedular  criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).  In this regard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards are authorized to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

In this regard, in a March 2010 addendum opinion, the July 2009 VA examiner opined that it was at least as likely as not that the Veteran's service-connected disabilities, namely his back and right ankle, have interfered with his work life.  The examiner further noted that the Veteran's service-connected depression alone was severe enough to cause mild to moderate impairment in social and vocational function.  Further, the Veteran has consistently reported that he had to stop working in 2006 due to his service-connected right ankle disability.  As such, there is evidence to suggest that the Veteran was unable to work due to several of his service-connected disabilities and that the severity of such disabilities present an exceptional and unusual disability picture with a related factor of marked interference with employment, specifically shown as an inability to work, so as to render impractical the application of the regular schedular standards.  

Accordingly, the Board finds that referral of the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted.  The Board lacks the authority to assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Finally, the dispositions of these claims being remanded herein are directly relevant to the outcome of the instant claim for a TDIU, inasmuch as it may determine whether the Veteran satisfies the schedular criteria for a TDIU.  Thus, there claims are "inextricably intertwined" with the issue of a TDIU, and the disposition of the TDIU claim must therefore be deferred pending the resolution of the preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any left foot disability that may be present.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All tests deemed necessary must be performed.

Based on examination findings and review of the record,
the examiner must answer the following questions:

(a)  Does the Veteran have a current left foot disability, to include tendonitis, sinus tarsitis, pes cavus, and/or varus? 

In answering this question, the examiner must consider and comment on the Veteran's post-service VA outpatient treatment records dated in 2007.  Specifically, a  May 2007 record notes an assessment of possible left foot peroneal tendonitis versus rupture; a June 2007 report of an MRI of the left lower extremity indicates an assessment of left foot sinus tarsitis; and an August 2007 record notes a diagnosis of left foot pes cavus deformity with rear foot varus.  

(b)  If the answer to (a) is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed left foot disability had its onset in service or is otherwise related to service?  

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed left foot disability is caused or aggravated (worsened) by the Veteran's service-connected right ankle disability? 

If the Veteran's left foot disability was aggravated by the service-connected right ankle disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the left foot disability before the onset of aggravation.
The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, schedule the Veteran for a VA neurological examination in order to determine the current level of severity of his service-connected left shoulder disability, to include any neurological manifestations that may be present.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All tests deemed necessary must be performed.



Based on examination findings and review of the record,
the examiner must identify any neurologic manifestations of the Veteran's service-connected left shoulder disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with specific reference to the nerve(s) affected.  The examiner should provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.

The examiner is also requested to consider the Veteran's testimony of subjective complaints of left upper extremity numbness.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After completion of the foregoing, (to include consideration of whether service connection for a left foot disability can be granted on any basis, and whether entitlement to a disability rating in excess of 10 percent for the service-connected left shoulder myositis disability prior to February 10, 2011, and in excess of 20 percent since February 10, 2011 is warranted), the RO should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled a total evaluation based on individual unemployability on an extraschedular basis, under 38 C.F.R. § 4.16(b).  The RO should include in this referral a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.

4.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  The Veteran's claim of entitlement to a TDIU must be readjudicated on schedular and extraschedular bases.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



   
______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


